            Case 7:19-cv-02032-LSC Document 23 Filed 02/27/20 Page 1 of 3                                 FILED
                                                                                                 2020 Feb-27 PM 02:40
                                                                                                 U.S. DISTRICT COURT
                                                                                                     N.D. OF ALABAMA


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                WESTERN DIVISION


STATE OF ALABAMA, et al.,                       )
                                                )
                                                )
                              Plaintiffs,       )                  No. 7:19-cv-2032-LSC
                                                )
                       vs.                      )
                                                )
DAVID S. FERRIERO, in his official capacity as  )
Archivist of the United States, et al.,         )
                                                )
                                                )
                              Defendant.        )
________________________________________________)

                            JOINT STIPULATION AND
                  PLAINTIFFS’ NOTICE OF VOLUNTARY DISMISSAL

Plaintiffs, the States of Alabama, Louisiana and South Dakota, and Defendant, David S. Ferriero

in his official capacity as Archivist of the United States, hereby stipulate to the following:

       1.       On January 6, 2020, the Department of Justice’s Office of Legal Counsel (OLC)

released an opinion concerning the legal status of the Equal Rights Amendment (ERA) Resolution

adopted by Congress in 1972 and the role of the Archivist of the United States under 1 U.S.C.

§ 106b. The opinion finds that “Congress had the constitutional authority to impose a deadline on

the ratification of the ERA and, because that deadline has expired, the ERA Resolution is no longer

pending before the States.” OLC Opinion, at 2. The opinion also finds that “Congress may not

revive a proposed amendment after the deadline has expired,” for example by passing a law that

purports to lift the deadline. OLC Opinion, at 3. Accordingly, the OLC opinion goes on to state,

“the ERA’s adoption could not be certified under 1 U.S.C. § 106b.” OLC Opinion, at 37.

       2.       Following OLC’s guidance, the Archivist has stated that he will not certify the

adoption of the Equal Rights Amendment under 1 U.S.C. § 106b. See NARA Press Release on
            Case 7:19-cv-02032-LSC Document 23 Filed 02/27/20 Page 2 of 3



Equal Rights Amendment, Jan. 8, 2020, https://www.archives.gov/press/press-releases-4. The

Archivist has further stated that he “defers to DOJ on this issue and will abide by the OLC opinion,

unless otherwise directed by a final court order.” Id.

       3.       In the event that the Department of Justice ever concludes that the 1972 ERA

Resolution is still pending and that the Archivist therefore has authority to certify the ERA’s

adoption under 1 U.S.C. § 106b, the Archivist will make no certification concerning ratification of

the ERA until at least 45 days following the announcement of the Department of Justice’s

conclusion, absent a court order compelling him to do so sooner.

       4.       Plaintiffs thus voluntarily dismiss this action in accordance with Federal Rule of

Civil Procedure 41(a)(1)(A)(i).

 Dated: February 27, 2020

 Counsel for Defendant                           Counsel for Plaintiffs

 JOSEPH H. HUNT                                  STEVE MARSHALL
 Assistant Attorney General                      Attorney General of Alabama
 DAVID M. MORRELL                                  /s/ Edmund G. LaCour Jr.
 Deputy Assistant Attorney General               Edmund G. LaCour Jr.
                                                 Solicitor General
 JOHN R. GRIFFITHS
                                                 James W. Davis
 Director, Federal Programs Branch
                                                 Deputy Attorney General
 ERIC R. WOMACK                                  A. Barrett Bowdre
 Assistant Branch Director                       Deputy Solicitor General
                                                 Kelsey J. Curtis
 /s/ Vinita B. Andrapalliyal
                                                 Assistant Solicitor General
 Vinita B. Andrapalliyal
                                                 OFFICE OF THE ALABAMA ATTORNEY GENERAL
 Liam C. Holland
                                                 501 Washington Ave.
 Trial Attorneys
                                                 P.O. Box 300152
 United States Department of Justice
                                                 Montgomery, AL 36130
 Civil Division, Federal Programs Branch
                                                 (334) 353-2196
 P.O. Box No. 883
                                                 edmund.lacour@AlabamaAG.gov
 Benjamin Franklin Station
                                                 jim.davis@AlabamaAG.gov
 Washington, DC 20044
                                                 barrett.bowdre@AlabamaAG.gov
 Tel: (202) 305-0845
                                                 kelsey.curtis@AlabamaAG.gov
 vinita.b.andrapalliyal@usdoj.gov
 liam.c.holland@usdoj.gov
Case 7:19-cv-02032-LSC Document 23 Filed 02/27/20 Page 3 of 3



                              /s/ Patrick Strawbridge
                             Patrick Strawbridge
                             CONSOVOY MCCARTHY PLLC
                             Ten Post Office Square
                             8th Floor South PMB #706
                             Boston, MA 02109
                             (703) 243-9423
                             patrick@consovoymccarthy.com

                             Cameron T. Norris
                             Alexa R. Baltes
                             Tiffany H. Bates
                             CONSOVOY MCCARTHY PLLC
                             1600 Wilson Blvd., Ste. 700
                             Arlington, VA 22209
                             (703) 243-9423
                             cam@consovoymccarthy.com
                             lexi@consovoymccarthy.com
                             tiffany@consovoymccarthy.com

                             JEFF LANDRY
                             Attorney General of Louisiana
                              /s/ Elizabeth B. Murrill
                             Elizabeth B. Murrill
                             Solicitor General of Louisiana
                             LOUISIANA DEPARTMENT OF JUSTICE
                             1885 N. 3rd St.
                             Baton Rouge, LA 70802
                             (225) 326-6766
                             MurrillE@ag.louisiana.gov

                             JASON RAVNSBORG
                             Attorney General of South Dakota
                              /s/ Paul S. Swedlund
                             Paul S. Swedlund
                             Assistant Attorney General
                             OFFICE OF THE ATTORNEY GENERAL
                             STATE OF SOUTH DAKOTA
                             1302 East Highway 14, Suite 1
                             Pierre, South Dakota 57501-8501
                             605-773-3215
                             paul.swedlund@state.sd.us
